OPINION OF THE COURT
MORROW, Chief Justice.
Plaintiff is the senior matai of the Seui Family of Nuuuli. Defendant is a lesser matai in the same family. The guest house of the Seui Family stands on the landward side of the main thoroughfare of the Village of Nuuuli. The defendant Mata’afa has begun the construction of a two-story palagi house on Seui Family land approximately 50 feet landward of the family guest house. The defendant has erected the forms into which he plans to pour cement or concrete to make .the posts upon which he plans to build *335the second story of the house. The forms are approximately seven feet in height. If the house is completed as planned, it will be higher than the Seui Family’s guest house.
Prior to the hearing the Court viewed the land on which the guest house stands and on which the defendant’s house is being erected. Both parties were present at the viewing.
Seui, the senior matai, instituted this action praying for an order requiring the defendant “to remove his house from the plaintiff’s land.” However, at the hearing it was apparent that his real object was to get an order requiring the defendant, if he built the house, to build it in such a way that it would be lower than the Seui Family guest house.
There is a custom in Samoa to the effect that if a family member builds his house near the family guest house he must construct it so that it will be lower than the guest house. However, this custom does not prevail if the family member’s house is built out in the bush and the guest house is in the village, nor is it applicable where the house is at a substantial distance from the guest house. Another and somewhat similar custom is that a chief’s rank in the village is indicated by the number of ring steps up to the floor of his guest house and the number of beams under the roof. The more steps and the more beams the higher his rank.
The writer of this opinion has been in American Samoa for many years and is familiar with Samoan customs. The two Associate Judges are Samoans. The Court as a whole is familiar with Samoan customs and takes judicial notice of the custom of the Samoans to the effect that a member of a Samoan family, if he erects his house near the family guest house, must construct it in such a way that it will be lower than the family guest house. The customs of the Samoans are matters of common knowledge in *336Samoa, and courts may properly take judicial notice of customs which are matters of common knowledge. 31 Corpus Juris Secundum 574.
The Samoan people are proud of their customs and they desire to preserve them. To .this end Sec. 1.0102 of the Code of American Samoa, 1961 Ed., provides that “The customs of the Samoan people not in conflict with the laws of American Samoa or the laws of the United States concerning American Samoa shall be preserved.” There is no law of American Samoa or of the United States concerning American Samoa abolishing the custom of having a family member’s house built near the family guest house lower than the guest house.
It follows, therefore, that under the circumstances in this case, considering the nearness of the defendant’s house under construction to the family guest house, that the Court should order the defendant, if he should elect to complete his house to construct it in such a way that when constructed it will be lower than the Seui Family guest house approximately 50 feet in front of it.
DECREE
Accordingly, Mata’afa is hereby ORDERED not to contract his palagi house at its present location so that when completed it will be higher than the Seui Family guest house; also, if Mata’afa elects to continue the erection of his palagi house at its present location, he shall construct it in such a way that when built it will be lower than the Seui Family’s guest house approximately 50 feet in front of it.
Costs in the amount of $12.50 are hereby assessed against Mata’afa, the same to be paid within 20 days.
Note: Seui told the Court that he would be willing to assign a piece of other Seui family land to defendant Mata’afa on which *337he could construct a full two-story palagi house, and we think (although this paragraph is not a part of this decision) that he should do that, particularly in view of the fact that Mata’afa has a very large family to take care of including several children, their wives, and his grandchildren. Mata’afa renders service to Seui and Seui, as the senior matai, is under an obligation to see that Mata’afa has proper housing for himself and his family.